DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 (x3) have been considered by the examiner.

Status of the Claims
The response and amendment filed 07/15/2022 is acknowledged.
Claims 1-2, 4-6, 9, 11-12, 16-17, 19-20, and 22-23 are pending.
Claims 19-20 and 22-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2017.
Withdrawn claims 19-20 and 22-23 are not currently eligible for rejoinder since the withdrawn process claims do not include all of the limitations of an allowable product claim. 
Claims 1-2, 4-6, 9, 11-12 and 16-17 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/15/2022, with respect to the rejection of claims 1-2, 4-5, 9, 11, and 16-17 under 35 U.S.C. 103 as being unpatentable over Chu, US 7172765 in view of Phaneuf, US 20120068384 A1 and Kammerer, US 20050070930 as evidenced by, Thompson, Transactions of the Faraday Society, RSC, 52, 1956 have been fully considered and are persuasive. The prior art rejections of claims 1-2, 4-6, 9, 11-12 and 16-17 has been withdrawn. 
Chu does not expressly teach the first fiber population excludes polymer/copolymer species of the second fiber polymer/copolymer species, and vice versa as presently claimed. The teachings of Phaneuf, and Kammerer as evidenced by Thompson do not cure this deficiency in the teachings of Chu. 
Neither Chun, US 20110143429 A1 nor Amoroso, US 20130253663 teach this modification for the purpose of achieving a thermally stable electrospun barrier having the recited stability properties.
The elected species of major fiber component/population and minor fiber population/component is free of the art. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 06/16/2017, is hereby withdrawn. In view of the withdrawal of the election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 9, 11-12, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, and 14 of copending Application No. 16823674.
The claims of the reference application are directed to a thermally stable nonwoven barrier comprising two independent fiber populations; a major thermally unstable fiber population; and a minor thermally stable fiber population; wherein the minor thermally stable fiber population comprises 13-49wt% of the thermally stable nonwoven barrier; wherein the major and minor fiber components of said barrier are co-mingled in a fibrous web; wherein each fiber population is not a composite fiber wherein the individual fiber comprises nonstable and stabilizing elements; and wherein said barrier does not decrease in size more than 10% at temperatures of 30-50oC. The thermally unstable fiber species and thermally stable fiber species are the same as presently recited. 
Claim 27 indicates the porosity is 75% or greater. Claim 32 teaches polyethylene terephthalate. Claim 30 teaches a PLGA copolymer with a monomer ratio of glycolide to lactide of about 90:10. Claim 23 teaches the major fiber population is absorbable and the minor fiber population is absorbable.
	Since the reference application claims each fiber population is not a composite fiber, the thermally stable polymer or copolymer fiber species is not present in the thermally unstable fiber population and the thermally unstable polymer or copolymer fiber species is not present in the thermally stable fiber population. 
	The presently claimed subject matter appears to be anticipated by the subject matter claimed in the reference application. 

Claims 1-2, 4-6, 9, 11-12, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, and 14 of copending Application No. 14610130 in view of Phaneuf. 
The claims of the ‘130 application are directed to a thermally stable electrospun material comprising a major fiber component comprising at least one thermally unstable species, a minor fiber component comprising at least one thermally stable species, which fibers are comingled and distributed throughout the electrospun material, wherein the thermally stable thermally treated electrospun material exhibits limited macroscopic changes in physical and mechanical properties when exposed to thermal or mechanical stress. 
The claims of the ‘130 application teach a range for the thermally stable species, e.g., at least 49 weight percent of the thermally stable electrospun material, wherein the thermally unstable species comprise bioabsorbable polyester, e.g., PLGA (claim 1). The claims of the ‘130 application teach the minor fiber component comprising a thermally stable species is present in an amount of about 13 weight percent to about 49 weight percent.
The claims of the ‘130 application do not expressly teach the fiber populations dispensed from a spinneret separate from the spinneret of another fiber population. However, this product by process limitation does not appear to impart any structural distinction since the reference application also recites two fiber components. 
The claims of the ‘130 application do not expressly teach polyethylene terephthalate. However, this defect is cured by the teachings of Phaneuf above.  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a device as understood from the claims of the ‘130 application according to the teachings of Phaneuf with a reasonable expectation of success. The skilled artisan would have been motivated to include polyethylene terephthalate to improve the physical properties of the device, e.g., strength and/or drug delivery as suggested in Phaneuf. 
The presently claimed subject matter would be considered an obvious variant of the subject matter claimed in the ‘130 application by one skilled in the art. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has indicated a terminal disclaimer will be filed if appropriate at the time allowable subject matter is found. 
The double patenting rejection is maintained at this time. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615